      Case 3:17-cv-08263-DJH Document 100 Filed 05/15/20 Page 1 of 6




     Casey Arellano (No. 031242)
 1
     ACLU Foundation of Arizona
 2   P.O. Box 17148
     Phoenix, AZ 85011
 3   Telephone: (602) 650-1854
 4   carellano@acluaz.org

 5   Brian Hauss (pro hac vice)
     Vera Eidelman (pro hac vice)
 6
     Ben Wizner (pro hac vice)
 7   ACLU Foundation
     125 Broad Street, 18th Floor
 8   New York, NY 10004
 9   Telephone: (212) 549-2500
     bhauss@aclu.org
10
     Attorneys for Plaintiffs
11

12
     Mark Brnovich
     Attorney General
13   Drew C. Ensign (No. 25463)
     Oramel H. (O.H.) Skinner (No. 32891)
14   Brunn (Beau) W. Roysden III (No. 28698)
15   2005 N. Central Avenue
     Phoenix, Arizon 85004
16   Telephone: (602) 542-5200
     Drew.Engisn@azag.gov
17

18   Attorneys for Defendant Mark Brnovich and Intervenor-Defendant State of Arizona

19                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
20

21   Mikkel Jordahl; Mikkel (Mik) Jordahl, P.C.,        )   No. CV17-08263
                                                        )
22                 Plaintiffs,                          )   JOINT STIPULATION OF
     v.                                                 )   SETTLEMENT OF
23                                                      )   PLAINTIFFS’ ATTORNEYS’
     Mark Brnovich, Arizona Attorney General; Jim       )   FEES, COSTS, AND EXPENSES
24   Driscoll, Coconino County Sheriff; Matt Ryan,      )
25   Coconino County Jail District Board of Directors   )
     Member; Lena Fowler, Coconino County Jail          )
26

27

28
      Case 3:17-cv-08263-DJH Document 100 Filed 05/15/20 Page 2 of 6




     District Board of Directors Member; Elizabeth         )
 1
     Archuleta, Coconino County Jail District Board of     )
 2   Directors Member; Art Babbott, Coconino County        )
     Jail District Board of Directors Member; Jim Parks,   )
 3   Coconino County Jail District Board of Directors      )
     Member, all in their official capacities,             )
 4                                                         )
                   Defendants.                             )
 5

 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 3:17-cv-08263-DJH Document 100 Filed 05/15/20 Page 3 of 6




                                              STIPULATION
 1

 2          The parties file this Joint Stipulation and Proposed Order regarding Plaintiffs’ Attorneys’
 3   Fees, Costs, and Expenses.
 4
            WHEREAS, on January 23, 2020, this Court entered an Order (Doc. 83) granting
 5
     Plaintiffs’ unopposed motion to set the fee petition deadline for 14 days after final judgment on
 6

 7   Plaintiffs’ claims for declaratory and injunctive relief, and further extended it by joint
 8   stipulations to May 15, 2020 (Docs. 95, 97, 99);
 9
            WHEREAS, on January 28, 2020, this Court entered final judgment on Plaintiffs’ claims
10
     for declaratory and injunctive relief (Doc. 87);
11

12          WHEREAS, on March 31, this Court approved the parties’ joint stipulation regarding
13   Plaintiffs’ petition for attorneys’ fees and costs, providing that “[i]f the Court determines that an
14
     award of fees and costs should issue under 42 U.S.C. § 1988, the amount of fees and costs shall
15
     be $125,000 and $1,700, respectively,” and ordering the parties to brief the “remaining issue of
16

17   whether this Court can and/or should issue an award of costs and fees under 42 U.S.C. § 1988.”

18   Doc. 99.
19
            WHEREAS, the parties now seek to resolve the issues of attorneys’ fees, costs, and
20
     expenses without further litigation and hereby enter into this Stipulation of Settlement of
21

22   Plaintiffs’ Attorneys’ Fees, Costs and Expenses (“Fee Stipulation”);

23          NOW, THEREFORE, THE PARTIES STIPULATE AND AGREE:
24
            (1)    The parties agree and acknowledge that the State of Arizona shall pay Plaintiffs
25
                   $115,000 in full satisfaction of all claims by Plaintiffs and their counsel for
26

27
                                                        1
28
               Case 3:17-cv-08263-DJH Document 100 Filed 05/15/20 Page 4 of 6




                   attorneys’ fees, costs, and expenses arising out of this action. Payment shall be
 1

 2                 made by check to the American Civil Liberties Union Foundation, Inc.
 3         (2)     In consideration whereof, Plaintiffs agree and represent that Plaintiffs and their
 4
                   counsel shall release and discharge Defendants for all claims for attorneys’ fees,
 5
                   costs, and expenses arising out of this action, and that no other claims for
 6

 7                 attorneys’ fees, costs or expenses arising out of this action shall be made by or on
 8                 behalf of Plaintiffs against Defendants in any application for attorneys’ fees, costs
 9
                   or expenses at any time.
10
           (3)     Upon approval of this Fee Stipulation by this Court, Plaintiffs’ claim for attorneys’
11

12                 fees, costs, and expenses shall be dismissed with prejudice.
13         .
14

15
     Dated: May 15, 2020                       /s/ Brian Hauss
16
                                               Brian Hauss (pro hac vice)
17                                             Vera Eidelman (pro hac vice)
                                               Ben Wizner (pro hac vice)
18                                             ACLU Foundation
19                                             Speech, Privacy & Technology Project
                                               125 Broad Street, 18th Floor
20                                             New York, NY 10004
                                               Telephone: (212) 549-2500
21
                                               bhauss@aclu.org
22                                             veidelman@aclu.org
                                               bwizner@aclu.org
23

24                                             Casey Arellano (No. 031242)
                                               ACLU Foundation of Arizona
25                                             P.O. Box 17148
                                               Phoenix, AZ 85011
26                                             Telephone: (602) 650-1854
27                                             carellano@acluaz.org
                                                      2
28
     Case 3:17-cv-08263-DJH Document 100 Filed 05/15/20 Page 5 of 6




 1
                                 Attorneys for Plaintiffs
 2
                                 Mark Brnovich
 3                               Attorney General
 4
                                 /s/ Drew C. Ensign (with permission)
 5                               Drew C. Ensign (No. 25463)
                                 Oramel H. (O.H.) Skinner (No. 32891)
 6
                                 Brunn (Beau) W. Roysden III (No. 28698)
 7                               2005 N. Central Avenue
                                 Phoenix, Arizon 85004
 8                               Telephone: (602) 542-5200
 9                               Drew.Engisn@azag.gov

10                               Attorneys for Defendant Mark Brnovich and
                                 Intervenor-Defendant State of Arizona
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                       3
28
              Case 3:17-cv-08263-DJH Document 100 Filed 05/15/20 Page 6 of 6




                                       CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on May 15, 2020, the foregoing Stipulation of Settlement of

 3   Plaintiffs’ Attorneys’ Fees, Costs, and Expenses, together with attached documents, was
 4
     electronically transmitted to the Clerk’s Office using the CM/ECF system for filing and
 5
     distribution to counsel for all parties.
 6

 7
 8   DATED this 15th day of May, 2020
 9

10
                                                                   /s/ Brian Hauss
11                                                                 Brian Hauss
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
